Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KOBE PINKNEY, Case No. 1:19-cv-167

Plaintiff UNITED STATES MAGISTRATE JUDGE

RICHARD A. LANZILLO

MEMORANDUM OPINION AND
ORDER ON DEFENDANTS’ MOTIONS
TO DISMISS AMENDED COMPLAINT

MEADVILLE, PENNSYLVANIA, et al,

Defendants
[ECF NOS. 53, 55, 57 & 59]

Neer Ne Ne ee ee ee fee es ee es a

MEMORANDUM OPINION AND ORDER
I. Introduction

This action arises out of a witness’s mistaken identification of Plaintiff Kobe Pinkney as the
perpetrator of a brutal assault upon a bar patron, Pinkney’s resulting arrest on aggravated assault and
related charges, followed by his exonetation and the dropping of all charges against him, and a
ptosecutor’s statement to the press that Pinkney nevertheless remained a suspect of the crime.
Pinkney brings this action against the City of Meadville, Pennsylvania (Meadville), Meadville Police
Chief Michael J. Tautin (Chief Tautin), Meadville Police Officer Jared Frum (Officer Frum),
Allegheny College (Allegheny), Allegheny College Police Sergeant William Merchbaker (Sergeant
Merchbaker), Crawford County First Assistant District Attorney Paula DiGiacomo (ADA
DiGiacomo), the Meadville Tribune (Tribune), Community Newspaper Holding, Inc. (CNH), and

Tribune reporter Keith Gushard (Gushard).

Pinkney’s Amended Complaint (ECF No. 50), which is the operative pleading before the

Court, asserts the following claims under federal law: Fourth Amendment claims pursuant to 42
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 2 of 30

U.S.C, §1983 alleging “unlawful stop and detention” against Sergeant Merchbaker (Count I) and
false arrest, false imprisonment and malicious prosecution against Officer Frum (Counts II-IV); a
Fourteenth Amendment equal protection claim alleging racial disctimination pursuant to §1983 and
42 U.S.C, §1981 against Officer Frum and Sergeant Merchbacker (Count V); and municipal and
supervisory liability claims pursuant to §1983 and §1981 against Meadville, Chief Tautin, Allegheny
and Sergeant Merchbaker (Count VI). The Amended Complaint asserts the following claims under
Pennsylvania state law: false light defamation against ADA DiGiacomo, Gushard, the Tribune and
CNH (Count VII) as well as Allegheny and Sergeant Metchbaker (Count VIID); invasion of privacy
against the Tribune, CNH and Gushard (Count IX) and ADA DiGiacomo (Count X); intentional
infliction of emotional distress against Sergeant Merchbaker, Allegheny, ADA DiGiacomo, Gushard,
the Tribune and CNH (Count XI), and conversion against Meadville (Count XJ), which is

erroneously designated as Count X of the Amended Complaint.

All defendants have moved to dismiss the claims against them pursuant to Fed.R.Civ.P.
12(b) (6) as follows: ADA DiGiacomo at ECF No. 53, Officer Frum, Meadville and Chief Tautin at
ECF No. 55, CNH, Gushard and the Tribune at ECF No. 57, and Allegheny and Sergeant
Merchbaker at ECF No. 59. For the reasons discussed herein, the Court will grant the motions filed
on behalf of Officer Frum, Meadville, Chief Tautin, Allegheny and Sergeant Merchbaker to the
extent they attack the sufficiency of Pinkney’s federal law claims. The Court will decline to exercise
supplemental jurisdiction over Pinkney’s state law claims against these defendants as well as the
claims against ADA DiGiacomo, Gushard, the Tribune and CNH. These claims will be dismissed

without prejudice.’

 

1 All patties have consented to the jurisdiction of a United States Magistrate Judge in this matter. ECF Nos. 39, 40, 40,
45, 48, 51, 52. See ako 28 U.S.C. § 636(c).
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 3 of 30

IL. Material Facts

Pinkney’s Amended Complaint alleges the following facts, which the Court accepts as true

for purposes of all pending motions:

On April 7, 2019, at approximately 1:30 am, Officer Frum, while on routine patrol in the
atea of the Meadville Academy Theatre, observed four males walking near an establishment known
as Julian’s Bar. ECF No. 50, 17. Two of the men wete carrying a third male, later identified as
Rhett Happel, whose left side of his face was severely swollen and who later underwent emergency
surgery to treat serious injuries to his face. Id, JfJ18, 21. Officer Frum summoned an ambulance to
the scene, and while the group waited for the ambulance to arrive, one of the males volunteered that
he believed that Happel had been assaulted and speculated that the attack had been motivated by a
report that Happel had drugged a female the police had found unconscious in the bathroom of

Jultan’s Bar the previous night. Id, J9]19-20.

Three days later, on April 10, 2019, Officer Frum interviewed a witness at the Allegheny
College Public Safety Building, with the assistance of Sergeant Merchbaker, the Interim Director of
Public Safety for Allegheny. Id, 22. The witness told Officer Frum and Sergeant Merchbaker that
the assailant was an African American male, approximately six feet tall, with braided hair, who
walked up to Happel when he was in the bathroom of Julian’s Bar, tapped Happel’s shoulder from
behind and then punched Happel on the left side of his face as Happel turned around. Id, 423.
According to the witness, the assailant walked to another area of Julian’s Bar and eventually existed
the establishment. Id., 24. After the assault, the witness was contacted by Happel’s friend, Evan
Haines, who sent the witness a Facebook photo of Jared Shaw, a white male who had been observed
at Julian’s Bar with the assailant on the evening of the assault, and an African-American male, later

identified as Pinkney. Jd. 25. Both Shaw and Pinkney are football players at Allegheny. Id, 99[28.
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 4 of 30

“The witness tecognized [Pinkney] as the man that he saw punch Rhett Happel.” Id, 926. Haines
showed the witness two additional photographs of Shaw and Pinkney together, and “both times the
witness identified [Pinkney] as the assailant.” Jd, 27. Happel later recalled “that, moments prior to
the assault, Jared Shaw and his girlfriend, who has a first name of ‘Chloe,’ confronted him inside the
bar, accusing him of drugging Chloe the night before, causing her to fall unconscious.” Id. 429.

Shaw and Chloe followed Happel to the men’s bathtoom where Happel was attacked. Id, 30.

‘The Amended Complaint further alleges that the Meadville Police Department deemed Shaw
a “person of interest, for possibly conspiring with the assailant out of retaliation for Happel
drugging Chloe” and, therefore, was apparently aware the foregoing facts. Id, 31. “Consequently,
the police offered [Shaw] immunity from prosecution, in exchange for [Shaw] identifying the

assailant.”* Id, 932. Despite this offer of immunity, Shaw refused to cooperate with the police. 33.

On April 11, 2019, Officer Frum filed a criminal complaint and affidavit of probable cause
against Pinkney charging him with aggravated assault in violation of 18 Pa.C.S.A. §2702(a)(1), simple
assault in violation of 18 Pa.C.S.A. §2701(a)(1), harassment in violation of 18 Pa.C.S.A. §2709(a) (1),
and disorderly conduct in violation of 18 Pa.C.S.A. §5503(a)(1). Consistent with the allegations of
the Amended Complaint, Officer Frum’s affidavit of probable stated that a witness had described
Happel’s attacker as “an African American male approximately six feet tall with braided hair” and

specifically identified Pinkney as the assailant:

On April 10, 2019, at approximately 16:30 hours, I
interviewed a witness at the Allegheny College Public Safety
building. The witness provided an audio recorded statement
and stated that they were standing in line for the bathroom.
They stated that an Affican American male approximately

 

2 The Amended Complaint alleges that the Meadville Police considered Happel a “person of interest” in his own assault
and that the police offered Happel immunity from prosecution. During oral argument on March 25, 2020, Pinkney’s
counsel appeared to correct this error when he repeatedly referred to Shaw as the person who the police offered
immunity.
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 5 of 30

six feet tall with braided hair walked up to Happel. They
stated that he then tapped Happel on the shoulder and when
Happel looked around the male punched him once int eh left
side of the face. They stated that the male then walked to the
town tavern side of the establishment. They stated a short
time later they walked into that area and did not see the male
anymore.

The witness stated that they were contacted by Happle’s (sic)
friend, Evan Haines, and was sent picture of a white male and
a black male. they recognized the white male as Jared Shaw
and the black male as Kobe Pinkney. they recognized
Pinkney as the black male that punched Happel. They
stated that Haines sent two more picture and they were both
pictures of Pinkney.

ECF No. 55-1, p. 6 (emphasis added).

A magisterial district judge issued a warrant for Pinkney’s arrest on April 11, and that same
day, Sergeant Merchbaker removed Pickney from his college philosophy lecture, and Officer Fram
ptoceeded to place him under arrest. ECF Nos. 50, 934; 50-1. Following Pinkney’s arrest,
Meadville Police secured a seatch wattant for his dormitory toom at Allegheny to seize a ring
believed to have been worn by Pinkney on the night of the assault so that forensic testing could be
performed upon the ring. ECF No. 50, [54 & Exhibit 2. Pinkney was later released on bail. ECF

No. 50, 37.

Gushard first reported Pinkney’s arrest and the alleged circumstances surrounding the
assault upon Happel in an article published in the Tribune on April 15, 2019. ECF No. 50, 439;
ECF No. 50-1, pp.16-17. The April 15 article reported the factual allegations against Pinkney as

tecited in Officer Frum’s affidavit of probable cause and other public records associated with the

 

3 The final page of Officer Frum’s affidavit of probable cause, which included the quoted information, was omitted from
Exhibit 1 (ECF No. 50-1) attached to Pinkney’s Amended Complaint, but Officer Frum produced the entire affidavit of
probable cause at ECF No. 55-1. At oral argument, counsel for Pinkney acknowledged that the foregoing quoted
excerpt was included in the affidavit of probable cause. Because the entire affidavit of probable cause is indisputably
authentic and Pinkney relies upon it in support of certain of his claims, this Court may consider it without converting
Officer Fram’s motion to dismiss to a motion for summary judgment, Pension Benefit Guar. Corp. v. White Consol. Indus.
Ine., 998 F.2d 1192, 1196 (3d Cir.1993).
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 6 of 30

charges against Pinkney. Id. Specifically, Gushard’s April 15 article identified Pinkney by name and
home address and reported that he was “facing charges that he hit another man in the face so hard
the victim had to have emergency surgery” and that “Pinkney punched the man in the face
sometime between 1 and 1:28 a.m. April 7 at Julian’s Bar & Grill for allegedly drugging a female, but
the victim ‘was wrongfully being accused,’ according to court documents.” Jd. The article went on
to report the information provided by the eyewitness as recounted in the affidavit of probable cause,

including the details of Pinkney’s alleged assault upon Happel. Id.

After Pinkney’s arrest, numerous witnesses came forward and claimed that Pinkney did not
assault Happel and that he had not even been at Julian’s bar on the night of the assault. At least one
witness specifically identified a different African American male, Josiah Williams, as Happel’s
assailant. Williams mote closely fit the eyewitness’s description of the assailant, including the fact
that Williams had braided hair. ECF No. 50, 941, 45. This information was provided to Pinkney’s
ctiminal defense attorney who immediately relayed it to Meadville Assistant Chief of Police Michael
Stefanucci. Id, 943. Pinkney’s defense counsel also provided Stefanucci with contact information
for Pinkney’s college roommate who would have told Stefanucci that Pinkney was at a Theta Chi
fraternity party for the better part of the evening of April 6° and that Pinkney returned to his
dormitory at approximately 1:15 am, where shortly thereafter Pinkney received a phone call from
Jared Shaw detailing Josiah Williams’ assault upon Happel. Id, 43. Pinkney’s mother also provided
Stefanucci with a receipt that Pinkney received from a McDonald’s with an electronic date and
timestamp of April 7, 2019, 1:00 am, which coincided with the date and time of the assault upon
Happel. Id, 446 & Exhibit A. Further, the police were also provided with timecards showing that

Pinkney checked back into his dormitory on April 7 at 1:17 am. Id, §47 & Exhibit B.
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 7 of 30

After the Tribune published the April 15 article regarding the charges against Pinkney,
Pinkney’s counsel emailed a letter to Gushard outlining the evidence of Pinkney’s innocence. ECF
No. 50, 48; ECF No. 50-1, p.12. Gushard did not respond to the letter or publish a further article

reporting the information provided by Pinkney’s counsel. ECF No. 50, 448.

As the date for Pinkney’s May 22, 2019 preliminary hearing approached, his counsel
accumulated further affidavits and evidence exculpating Pinkney from the assault upon Happel and
supporting that Williams was the actual attacker. Id. {9]50-51, 53. Before Pinkney’s defense counsel
was able to provide this information to the Meadville Police Department, however, the
Commonwealth of Pennsylvania withdrew the charges against Pinkney, apparently based upon its
own further investigation. Id, 952. The further investigation that exonerated Pinkney included the
results of forensic tests performed upon the ring the police had seized from Pinkney’s dorm room
pursuant to the search warrant. Forensic testing revealed no evidence that Pinkney had committed
the assault. Id, 954. Finally, a video recording obtained from Julian’s Bar showed both Happel and

Williams present in the bar on April 7, but did not include Pinkney. Id, 55.

On May 16, 2019, after the Commonwealth dropped the charges against Pinkney, Gushard
published another article in the Tribune under the headline, “Charges withdrawn against Allegheny
student.” Id., 956; ECF No. 50-1, pp.23-24. The text of the article began by reporting that
“[c]harges have been withdrawn against a Maryland man accused of punching another man so hard
in the face last month that the victim needed emergency surgery requiting plates and 15 pins in the
man’s face.” Id. Like the April 15 article, this one went on to recount the factual allegations against

Pinkney as stated in the original probable cause affidavit and charging documents. Id. The article

 

4 Although the allegations of the Amended Complaint ate uncleat whether Pinkney’s counsel sent the exculpatory
information to Gushard before or after the Tribune published the April 15 article (ECF No. 50, 48-49), the letter
itself, which Pinkney attached as Exhibit D to his Amended Complaint, specifically stated that it was responding to the
atticle. ECF No. 50-51, p.12,
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 8 of 30

did not include any of the exculpatory information that Pinkney’s lawyer had previously provided to
Gushard, including counsel’s representation that the witness had recanted his identification of
Pinkney as the assailant or the asserted identification of another individual as the perpetrator of the
assault. Despite the substantial evidence of Pinkney’s innocence, ADA DiGiacomo told Gushard
that Pinkney remained a suspect in the crime, and Gushard reported this statement in the May 16
atticle. Id. According to the article, ADA “DiGiacomo declined further comment when asked if
that meant charges may be refiled against Pinkney and additional people.” Id. Although the article
did not refer to the asserted exculpatory information provided by Pinkney’s lawyer, it did note that
Pinkney was a junior at Allegheny, a member of the 2018 football team and had served as one of 30
Allegheny student volunteers at the Meadville Volunteer Income Tax Assistance program that offers

the public free tax preparation. Id.

Ill. Standard of Review: Rule 12(b)(6)
A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. Kost ». Kozakienicz, 1 F.3d 176, 183 3d Cir. 1993). In deciding a motion
to dismiss, the court is not opining on whether the plaintiff is likely to prevail on the merits; rather,
the plaintiff must only present factual allegations sufficient “to raise a right to relief above the
speculative level.” Bell Atlantic Corp. v. Twombly, 550 US. 544, 556, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007) (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 Gd ed.
2004)). See also Ashcroft v. Igbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A complaint
should only be dismissed pursuant to Rule 12 (b)(©) if it fails to allege “enough facts to state a claim
to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955 (rejecting the
traditional Rule 12 (b)(6) standard established in Conley v. Gibson, 355 U.S. 41, 78 S.Ct. 99, 2 LEd.2d

80 (1957). In making this determination, the court must accept as true all well-pled factual
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 9 of 30

allegations in the complaint and views them in a light most favorable to the plaintiff. U.S. Express

Lines Lid. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002).

While a complaint does not need detailed factual allegations to survive a motion to dismiss, a
complaint must provide more than labels and conclusions. Twombly, 550 US. at 555, 127 S.Ct. 1955.
A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain,
478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)). Moreover, a court need not accept
inferences drawn by a plaintiff if they are unsupported by the facts as set forth in the complaint. See
California Pub. Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 3d Cir. 2004) (citing Morse v.
Lower Merion Sch. Dist., 132 F.3d 902, 906 (d Cir. 1997)). Nor must the Court accept legal
conclusions disguised as factual allegations. Twombly, 550 U.S. at 555, 127 S.Ct. 1955. See also
McTernan v. City of York, Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2009) (“The tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conchusions.”’).

Expounding on the Twombly/Igbal line of cases, the Third Circuit has articulated the

following three-step approach:

First, the court must “tak[e] note of the elements a plaintiff
must plead to state a claim.” Second, the court should
identify allegations that, “because they are no more than
conclusions, ate not entitled to the assumption of truth.”
Finally, “where there are well-pleaded factual allegations, a
coutt should assume their veracity and then determine
whether they plausibly give rise to an entitlement for relief.”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629
F.3d 121, 130 (3d Cir. 2010)). This determination is “a context-specific task that requires the

reviewing coutt to draw on its judicial experience and common sense.” Igba/, 556 U.S. at 679, 129

S.Ct. 1937.
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 10 of 30

IV. Analysis

A. Pinkney’s Fourth Amendment Claims Against Officer Frum: False Arrest (Count I),
False Imprisonment (Count HI) and Malicious Prosecution (Count IV)

1. Elements of Claims

The Fourth Amendment prohibits police from making an arrest except “upon probable
cause, supported by Oath or affirmation.” U.S. Const. amend. IV. “To state a claim for false arrest
under the Fourth Amendment, a plaintiff must establish: (1) that there was an arrest; and (2) that the
atrest was made without probable cause.” James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir.
2012) (citing Groman v. Twp. of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995); Dowling v. City of Phila., 855
F.2d 136, 141 (3d Cir. 1988)). A defendant is insulated from false arrest liability so long as
“[p|tobable cause .... exist[ed] as to any offense that could be charged under the circumstances.”
Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994). See also Startzell v. City of Phila., 533 F.3d
183, 204 n.14 (ad Cir. 2008) (where a plaintiff is arrested for multiple charges, establishing probable
cause on one charge is enough to defeat a false arrest claim). Thus, “there need not have been
probable cause supporting charges for every offense for which an officer arrested a plaintiff for the

atresting officer to defeat a claim of false arrest.” Johnson v. Knorr, 477 F.3d 75, 84-85 (3d Cir. 2007).

Although similar in nature, a false imprisonment claim is not synonymous with a false arrest
claim. A false imprisonment claim arises when a petson is attested without probable cause and is
subsequently detained pursuant to that unlawful arrest. See Adams v. Officer Eric Selborst, 449 Fed.
App’x. 198, 201 (d Cir. 2011) (citing Groman, 47 F.3d at 636). Thus, a claim of false imprisonment
in this context is derivative of a claim for arrest without probable cause. See Johnson v. Camden Cuty.
Prosecutors’ Office, 2012 WL 273887, at 4 n.2 (D.N_J. Jan. 31, 2012) (citing Groman, 47 F.3d at 636). A

false imprisonment cause of action derives from the F outteenth Amendment bar against a

10
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 11 of 30

deprivation of liberty without due process of law. Baker v. McCollan, 443 U.S. 137, 142, 99 S.Ct.

2689, 61 L.Ed.2d 433 (1979).

In order to state a claim for malicious prosecution under § 1983, a plaintiff must allege facts
that show: (1) the defendant initiated a criminal proceeding; (2) the criminal proceeding ended in his
favor; (3) the defendant initiated the proceeding without probable cause; (4) the defendant acted
maliciously or for a purpose other than bringing the plaintiff to justice; and (5) the plaintiff suffered
deprivation of liberty consistent with the concept of seizure as a consequence of a legal proceeding.

Jobnson v. Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007).
il. Probable Cause

As the foregoing summary illustrates, the absence of probable cause is an essential element
of each of Pinkney’s false arrest, false imprisonment and malicious prosecution claims. None of
these claims can proceed if probable cause existed to arrest Pinkney and initiate criminal proceedings

against him. Swops v. City of Pittsburgh, 90 F. Supp. 3d 400, at 406 (W.D. Pa. Dec. 1, 2014).

Probable cause “is not a high bat.” Kaley ». United States, 571 U.S. 320, 338, 134 S.Ct. 1090,
1103, 188 L.Ed.2d 46 (2014) (citations omitted). “Fat from demanding proof of guilt beyond a
reasonable doubt,” it requires only a “fair probability” that the suspect “committed the crime at
issue.” Dempsey v. Bucknell Univ. 834 F.3d 457, 467-68 3d Cir. 2016) (internal quotations omitted).
Significantly, this “standard does not require that officers correctly resolve conflicting evidence or
that their determinations of credibility were, in retrospect, accurate.” Wright v. City of Phila., 409 F.3d
595, 603 (3d Cit. 2005). In other words, “probable cause to attest exists when the facts and
circumstances within the arresting officer’s knowledge are sufficient in themselves to warrant a

reasonable person to believe that an offense has been ot is being committed by the person to be

attested.” Orsatti v. N.]. State Police, 71 F.3d 480, 483 Gd Cir. 1995). Accordingly, an assessment of

11
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 12 of 30

“probable cause ‘deals with probabilities and depends on the totality of the circumstances.” D.C. ».
Wesbhy, — U.S. ——, 138 S. Ct. 577, 199 L.Ed.2d 453 (2018) (quoting Maryland v. Pringle, 540 U.S.
366, 371, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003)). Typically, the question of whether the police had
ptobable cause is one of fact for the jury. Montgomery v. De Simone, 159 F.3d 120, 124 3d Cit.1998)
(citing Parzig v. O'Neil, 577 F.2d 841, 848 (3d Cir.1978)); Groman v. Twp. of Manalapan, 47 F.3d 628,
635 (3d Cir. 1995). Where, however, the evidence, viewed in the ight most favorable to the
plaintiff, reasonably would not support a contrary factual finding, then the court may conclude that
probable cause exists as a matter of law. Basile v. Twp. of Smith, 752 F. Supp. 2d 643, 651 (W.D. Pa.

2010) (citing Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 788-89 (3d Cit.2000)).

Turning to the facts of the present case, the charges filed against Pinkney included
ageravated assault and simple assault in violation of Pennsylvania law.’ Pinkney’s Amended
Complaint acknowledges that, prior to his arrest, an eyewitness identified Pinkney as the individual
who attacked Happel and caused his serious injuries. This identification alone is weighty, but not
conclusive, support for a finding of probable cause. Instead, “tajn eyewitness identification is
generally sufficient to establish probable cause for an arrest, unless ‘there is an apparent reason for
the officer to believe that the eyewitness was lying’ or was otherwise mistaken.” Swtfon v. Metro. Gov't
of Nashville ¢» Davidson Cty., 700 F.3d 865, 874 (6th Cir. 2012) (quoting United States v. Lanter, 636
F.3d 228, 233 (6th Cir.2011)); Hargroves v. City of New York, 411 Fed.Appx. 378, 383 (2d Cir.2011)
(“Ordinarily, the identification, by an eyewitness, of a suspect will likely be sufficient to establish
probable cause for an atrest.”); Miloslavsky v. AES Engineering Soc., Inc., 808 F.Supp. 351, 355

(S.D.N.Y.1992), aff'd, 993 F.2d 1534 (2d Cir.1993) (“[I]t is well-established that a law enforcement

 

5 Under Pennsylvania law “[a] person is guilty of aggravated assault if he: (1) attempts to cause serious bodily injury to
another, or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme
indifference to the value of human life....” 18 Pa.C.S.A. §2702(a)(1). A person is guilty of simple assault “if he:

(1) attempts to cause or intentionally, knowingly or recklessly causes bodily injury to another.” 18 Pa.C.S.A. §2701(a)(1).

12
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 13 of 30

official has probable cause to attest if he received his information from some person, normally the
putative victim or eyewitness, who it seems reasonable to believe is telling the truth”). Similarly, “[a]
positive photo identification by an eyewitness is normally sufficient to establish probable cause to
attest.” Celestin v. City of New York, 581 F. Supp. 2d 420, 431 (E.D.N.Y. 2008) (citing Bad/ v. Ramirez,

2007 WL 959045, at *8 (S.D.N.Y. Mar.29, 2007).

The Amended Complaint also acknowledges that the exculpatory evidence demonstrating
Pinkney’s innocence was not communicated to Officer Frum or any other defendant until after the
filing of charges against Pinkney and his attest. While Officer Frum was obliged to consider
exculpatory evidence known or presented to him when he applied for the warrant, he was not
required to continue investigating after a judicial officer found probable cause for Pinkney’s arrest.

Id. As the Celestin coutt explained:

The police must not ignore exculpatory evidence that would
void probable cause if taken into account. (citation omitted).
However, once the evidence establishes ptobable cause, an
officer is not required to continue investigating, sifting and
weighing information, nor is an officer obligated to
investigate the suspect's plausible claims of innocence. See
Panetta v. Crowley, 460 F.3d 388, 396-98 (2d Cir.2006). It is not
the role of police officers “to sit as prosecutot, judge, or jury.
Their function is to apprehend those suspected of
wrongdoing...” McDermott [v. City of New York], 1995 WL
347041 at *4 [((E.D.N.Y. May 30, 1995)] (quoting Krause v.
Bennett, 887 F.2d 362, 371 (2d Cir.1989)).

Id.

The same is true regarding the eyewitness’s recantation of his statement identifying Pinkney
as the assailant and the production of evidence supporting that Josiah Williams was Happel’s actual
attacker. The Amended Complaint does not allege that any of this information was disclosed or

known to Officer Frum until after Pinkney’s arrest.

13
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 14 of 30

In support of his position that Officer Frum lacked probable cause for his arrest, Pinkney
emphasized that his physical appearance did not conform to the description of the assailant in at
least one material respect—Pinkney did not have braided hair. As discussed below, however,
Officer Frum did not conceal or misrepresent this discrepancy to the judicial officer who issued the
watrant for Pinkney’s arrest. Officer Frum’s submissions to the magisterial district judge included
the witness’s description of the assailant as weating “braided hair” as well as a photograph of
Pinkney showing that he did not.® The magisterial district judge apparently found that probable
cause for attest existed despite this discrepancy. Officer Frum’s disclosure and the magisterial
district judge’s independent finding of probable cause distinguish the facts of this case from Warson
v. Witmer, 183 F. Supp. 3d 607, 610 (M.D. Pa. 2016), where the Court found that it was premature to
determine the issue of probable cause on a Rule 12(b)(6) motion to dismiss. Unlike Pinkney’s
Amended Complaint in the present case, the complaint in Watson alleged that the defendant officer
arrested the plaintiff at a time when he already possessed significant evidence of his innocence.
Further, unlike Pinkney’s Amended Complaint, the complaint in Wasson did not acknowledge that a
judicial officer had issued a warrant for the plaintiffs arrest following presentment of an affidavit of
probable cause that included only accurate information and did not omit known exculpatory

information. Id.

Pinkney also argues that the photographs Haines provided to the witness were unduly
suggestive, particularly given that he was the only African American male depicted. Although the
Court tends to agree with this observation, the Amended Complaint does not allege that Officer

Frum or any other defendant created the suggestive identification or otherwise used the

 

6 Pinkney’s counsel acknowledged during oral argument that Officer Frum’s submissions included the photograph of
Pinkney.

14
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 15 of 30

photogtaphs to put the probable cause “bunny in the hat.” Rather, it was Haines who selected the
photographs that included Pinkney and may have contributed to the witness’s misidentification of
him as Happel’s attacker. This apparently occurred independent of Officer Frum and Sergeant
Merchbaker—at least there is no allegation that either participated in the suggestive selection of the

photographs.

Significantly, the Amended Complaint does not allege that Officer Frum misrepresented or
failed to disclose any facts to the magisterial district judge when he applied for the arrest warrant.’
An arrest warrant issued by a judicial officer “does not, in itself, shelter an officer from lability for
false arrest.” Wilson v, Russo, 212 F.3d 781, 786 (3d Cir. 2000) (citing Sherwood v. Mulnihill, 113 F.3d
396, 399 (3d Cir.1997)). “Rather, a plaintiff may succeed in a § 1983 action for false arrest made
pursuant to a warrant if the plaintiff shows, by a preponderance of the evidence: (1) that the police
officer ‘knowingly and deliberately, or with a reckless disregard for the truth, made false statements
ot omissions that create a falsehood in applying for a warrant; and (2) that ‘such statements or
omissions ate material, or necessary, to the finding of probable cause.” Id. (quoting Wslson, 212
F.3d at 786-87); Lappay v. Christos, 996 F.2d 1490, 1500-01 (d Cir.1993)) (holding that “fin order to
prevail on [a § 1983] claim [for unlawful arrest], [a plaintiff] needed to satisfy the test enunciated in
Franks v. Delaware, 438 U.S. 154, 171, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), which requires a
showing that the maker of the affidavit either stated a deliberate falsehood or acted with a reckless
disregard for the truth; [p]roof of negligence or innocent mistake is insufficient[, a plaintiff must] ...
demonstrate that [the police officer] acted with reckless distegard for the truth, [as well as] prove

that [the officer] made the statements in his affidavits with a high degree of awareness of their

 

7 During oral argument, the Court inquired specifically whether Pinkney is alleging that Officer Frum misrepresented to
ot concealed any information from the magisterial district judge when he applied for the arrest warrant. Pinkney’s
counsel acknowledged that he is making no such allegation.

15
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 16 of 30

ptobable falsity’) (quoting Garrison v. Louisiana, 379 U.S. 64, 74, 85, 85 S.Ct. 209, 13 L.Ed.2d 125
(1964)) (internal quotations omitted). In the present case, Pinkney does not identify any information
that Officer Frum allegedly falsified in his affidavit to the magisterial district judge who issued the
wartant. Likewise, Pinkney acknowledges that Officer Frum did not omit to disclose material
information televant to the issue of probable cause. As noted, he included the initial description of
the assailant as having braided hair and included the photograph of Pinkney that disclosed that he
did not. Thus, the facts alleged in the present case materially distinguish it from Dempsey v. Bucknell
Univ., 2012 WL 1569826 (M.D. Pa. May 3, 2012), where the District Court concluded that it could
not resolve the issue of probable cause on the defendant campus security officers’ motion to
dismiss. In Dempsey, the exonerated plaintiff alleged that the campus security officers had “willfully
and intentionally omitt[ed|material exculpatory information, and arrested Plaintiff Reed knowing
that the information upon which they based the arrest was false...[,] that the officers knew about
exculpatory and contradictory evidence, but ignored it. ..[and] that the officers interviewed a number
of students, whose statements contradicted those of [the alleged victim of the assault], and that the

officers ignored those statements when deciding to file criminal charges.” Id. at *7.

Pinkney also appears to fault Officer Frum for failing to discover the exculpatory evidence
that his counsel later produced. But “[o]nce probable cause is established, an officer has no duty to
seatch for exculpatory evidence or to further investigate the circumstances surrounding the
incident.” Anderson v. Goga, 2013 WL 3242445, at *2 (W.D,Pa. June 25, 2013) (citing Tavernaris v. City
of Beaver Falls, 2008 WL 2571469, at *2 (W.D.Pa. Jun. 25, 2008)); see Mustafa v. City of Chicago, 442
F.3d 544, 548 (7th Cir.2006) (“But police officers have no duty to investigate extenuating
circumstances ot search for exculpatory evidence once probable cause has been established via the
accusation of a credible witness.”). Likewise, an officer is not charged with conducting an
independent investigation to verify statements made by a credible eyewitness if those statements

16
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 17 of 30

ptovide him with probable cause to arrest. See Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 790-91
n. 8 (3d Cir.2000) (citing Gramenos v. Jewel Cos., Inc., 797 F.2d 432, 439 (7th Cit.1986), cert. denied,
481 U.S. 1028, 107 S.Ct. 1952, 95 L.Ed.2d 525 (1987); Morrison v. United States, 491 F.2d 344, 346
(8th Cit.1974)) (officer “was not requited to undertake an exhaustive investigation in order to
validate the probable cause that, in his mind, already existed.”); see also Potts v. City Of Philadelphia, 224
F.Supp.2d 919, 934 (E.D.Pa.2002) (“A police officer, after all, is not obligated ‘to conduct a mini-

trial’ before arresting a suspect.”’).

In sum, the facts alleged in the Amended Complaint demonstrate that, despite Pinkney’s
subsequent exoneration, Officer Frum had probable cause to charge and arrest Pinkney.
Accordingly, Pinkney’s Fourth Amendment claims against Officer Frum for false arrest (Count IJ),
false imprisonment (Count III) and malicious prosecution (Count IV) must be dismissed with

prejudice.
iit. Qualified Immunity

Officer Frum also argues that even if the Amended Complaint had stated a plausible Fourth
Amendment claim against him, he nevertheless would be entitled to the protection of qualified

immunity. ‘The Court agtees.

“The doctrine of qualified immunity protects police officers performing discretionary
functions...” Lathe v. City of Cape May, 49 F. Supp. 2d 380, 389 (D.NJ. 1999) (citing Wilson v. Layne,
526 U.S. 603, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999)). Qualified immunity “shield[s officers] from
liability for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Sharrar v. Felsing, 128 F.3d
810, 826 (3d Cir.1997) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d

396 (1982)). “[I]n § 1983 cases involving alleged violations of the Fourth Amendment, ... the inquiry

17
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 18 of 30

is whether a reasonable officer could have believed that his or her conduct was lawful, in light of the
clearly established law and the information in the officer’s possession.” Sharrar, 128 F.3d at 827
(citing Hunter v. Bryant, 502 U.S. 224, 227, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (per curiam)).
Police officers “who reasonably but mistakenly conclude that their conduct comports with the
requirements of the Fourth Amendment ate entitled to immunity.” Sharrar, 128 F.3d at 826
(quoting Hunter, 502 U.S. at 227, 112 S.Ct. 534) (additional citations omitted). “In this way, the
qualified immunity standard gives ample toom for mistaken judgments by protecting all but the
plainly incompetent or those who knowingly violate the law.” Sharrar, 128 F.3d at 826 (quoting
Hunter, 502 USS. at 229, 112 S.Ct. 534 (quoting Malley, 475 USS. at 341, 343, 106 S.Ct. 1092)). “Even
where probable cause is not found to exist, a police officer sued for false arrest is immune from suit
under the doctrine of qualified immunity where ‘arguable probable cause’ exists.” Rodriguez v. New
York City Transit Auth. 2009 U.S. Dist. LEXTS 106464, 2009 WL 3817298 at *19 (S.D.N.Y. Nov. 10,
2009) (citing Escalera v. Lunn, 361 F.3d 737, 743 (2d Cit.2004)); Aranjo v. City of New York, 2010 WL
1049583, at *5 (E.D.N.Y. Mar. 19, 2010). In determining whether a police officer is entitled to
qualified immunity, both the existence of a clearly established right and the objective reasonableness
of the officer’s actions are questions of law for the Court to decide. Sharrar, 128 F.3d at 828. “Only

if the historical facts material to the latter issue are in dispute, ... will there be an issue for the jury.

Id. at 828.

Where an arrest and the subsequent incarceration ate made pursuant to a warrant, “[t]he
Fourth Amendment requires that [the] arrest warrant[ | be based upon probable cause, supported by
[o]ath or affirmation...” Kalina v. Fletcher, 522 U.S. 118,118 S.Ct. 502, 509, 139 L.Ed.2d 471 (1997)
(citations and internal quotations omitted). Whether a police officer who applied for an arrest
wattant is protected by qualified immunity from liability under § 1983 depends upon whether “the
wattant application is so lacking in indicia of probable cause as to render [the] offic[er’s] belief in its

18
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 19 of 30

existence unreasonable[.]” Ma/ley v. Briggs, 475 U.S. 335, 344-45, 106 S.Ct. 1092, 89 L.Ed.2d 271
(1986); see also Orsatti v. New Jersey State Police, 71 F.3d 480, 483 (3d Cir.1995) (citing Madly and stating
that police officer is entitled to qualified immunity where grounds for probable cause stated in
watrant application were objectively reasonable). “[T]he standard for determining the reasonableness
of an official’s belief in the existence of probable cause is whether a reasonably well-trained officer
would have known that his affidavit failed to establish probable cause and that he therefore should
not have applied for the warrant under the conditions.” Orsaffi, 71 F.3d at 483 (citing Malley, 475
USS. at 345, 106 S.Ct. 1092); but see Lippay, 996 F.2d at 1500-01 (holding that a § 1983 claim for
unlawful arrest “requires a showing that the maker of the affidavit either stated a deliberate

falsehood ot acted with a reckless disregard for the truth; [p]roof of negligence or innocent mistake
is insufficient[, a plaintiff must] ... demonstrate that [the police officer] acted with reckless disregard
for the truth, [as well as] prove that [the officer] made the statements in his affidavits with a high
degree of awareness of their probable falsity”) (quoting Garrison, 379 U.S. at 85) (ternal quotations
omitted). Thus, “[t]he essential inquiry in determining whether qualified immunity is available to an
officer accused of false attest is whether it was objectively reasonable for the officer to conclude that
ptobable cause existed.” Jenkins v. City of New York, 478 F.3d 76, 87 (2d Cir.2007). “Because the
qualified immunity doctrine provides the official with immunity from suit, not simply trial, the
district court should resolve any immunity question at the earliest possible stage of the litigation.”
Orsatti, 71 F.3d at 483 (citations omitted); accord Conn v. Gabbert, 526 U.S. 286, 289, 119 S.Ct. 1292,

1295-96, 143 L.Ed.2d 399 (1999),

As discussed above, the allegations of the Amended Complaint fail to state a Fourth
Amendment claim against Officer Frum. This likewise establishes his entitlement to qualified
immunity. Larsen v. Senate of the Commonwealth of Pennsylvania, 154 F.3d 82, 86 (3d Cir.1998) (holding
that “when a qualified immunity defense is raised a court first should determine whether the plaintiff

19
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 20 of 30

has asserted a violation of a constitutional right at all’) (citing Svegert v. Gilley, 500 U.S. 226, 232, 111
S.Ct. 1789, 114 L.Ed.2d 277 (1991)). At minimum, it cannot be said based upon the allegations of
the Amended Complaint that a reasonably well-trained officer in the position of Officer Frum
would have known that his affidavit failed to establish probable cause and that he therefore should
not have applied for the warrant. Accordingly, qualified immunity shields Officer Frum from suit
on the Fourth Amendment claims asserted by Pinkney in this case. See Obzilo v. City Univ. of City of
New York, 2003 WL. 1809471, at *18 (E.D.N.Y. Apr. 7, 2003) (holding that even if the court
assumed that probable did not exist for arrest of student, the defendant officers were still entitled to

qualified immunity because their belief that probable cause existed was objectively reasonable).
B. Municipal and Supervisory Claims Against Meadville and Chief Tautin (Count VJ)

Pinkney asserts a municipal liability claim against Meadville under Monell v. New York City
Dep't of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) and a supervisory lability
claim against Chief Tautin. Each claim is dependent on Pinkney’s alleging a viable constitutional
claim against Officer Frum. Because the Court has held that Pinkney has failed to do so, Pinkney’s
failure to supervise and train claims against Chief Tautin and Meadville are also subject to dismissal.
Beck v. City of Pittsburgh, 89 F.3d 966, 972 (3d Cir. 1996) (holding that Mone// limits municipal liability
to only those constitutional torts actually caused by the municipality). Further, even if Pinkney had
alleged a viable constitutional claim against Officer Frum, his Mone//and supervisory liability claims

would remain deficient.

While a municipality such as Meadville is a “person” amenable to suit pursuant to §1983, the
statute does not allow municipal liability under a theory of respondeat superior. Monell, 436 US. 658
at 689. Id. In other words, a municipality is not hable under § 1983 merely for employing someone

who violates a person’s civil rights. Rather, a municipality that does not directly violate a person’s

20
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 21 of 30

civil rights is liable only where it has in place a policy or custom that led to the violation. Bd of Cy.
Comm'rs of Bryan Cty., ORL v. Brown, 520 U.S. 397, 403, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997). The
plaintiff bears the burden of identifying the policy or custom. Id. This rule ensures that a
municipality will only be liable where it is the “moving force” behind the plaintiffs injury. Id.
Additionally, if the policy or custom at issue relates to a failure to train or supervise municipal
employees, “liability under section 1983 requires a showing that the failure amounts to ‘deliberate
indifference’ to the rights of persons with whom those employees will come into contact.” Carter v.
City of Phila., 181 F.3d 339, 357 (3d Cir. 1999) (quoting City of Canton v. Harris, 489 U.S. 378, 388, 109

S.Ct. 1197, 103 L.Ed.2d 412 (1989).

To state a claim of supervisory liability against Chief Tautin, Pinkney must plead facts to
show, among other things, that he “ ‘participated in violating the plaintiff's rights, directed others to
violate them, or, as the person in charge, had knowledge of and acquiesced in his subordinates’
violations.” A.M. ex rel. J.M.K. ». Luzerne Cty, Juvenile Det. Ctr, 372. F.3d 572, 586 (3d Cir. 2004)

(citing Baker v. Monroe Township, 50 F.3d 1186, 1190-91 (3d Cir. 1995)).

In the present case, Pinkney has not alleged any facts to support the existence of a policy or
custom of Meadville or any facts to support any basis for imposing supervisory liability upon Chief
Tautin. The Amended Complaint’s conclusory allegations that Meadville and Tautin maintained
deliberately indifferent policies and customs regarding the actions of its police officers and failed to
properly train and supervise officers fall materially short of the factual allegations necessary to
support either theory of liability. See Dunne v. Twp. of Springfield, 2011 WL 2269963, at *12 (D.N,J.
Jan. 31, 2011) (“Although the Second Amended Complaint conclusorily alleges that the Township

utilized insufficient and improper hiting, supervisory, disciplinary, and training practices with its

21
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 22 of 30

police personnel, Plaintiff has failed to allege sufficient facts to state a plausible claim for municipal

liability on these bases.”), aff'd, 500 F. App’x 136 Gd Cir. 2012).

Accordingly, Pinkney has failed to state a claim upon which relief can be granted against
Meadville or Chief Tautin. Count VI of the Amended Complaint is therefore dismissed with

ptejudice as to these defendants.

C. Equal Protection/Racial Discrimination Claim Against Officer Frum (Count V)
Pinkney’s Amended Complaint alleges that Officer Frum’s actions were “racially motivated”
and therefore deprived Pinkney of the equal protection and benefit of law in violation of his
Fourteenth Amendment rights under the United States Constitution and 42 U.S.C. §198L ECF No.
50, 99/115-134. The Fourteenth Amendment’s Equal Protection Clause provides that no State shall
“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.
XIV § 1. To establish an equal protection claim, the plaintiff must show that the defendants’
actions: “(1) had a discriminatory effect and (2) were motivated by a discriminatory purpose.”
Bradley v. United States, 299 F.3d 197, 205 Gd Cir. 2002). “To prove discriminatory effect, plaintiff
must show that [he] is a member of a protected class and that [he] was treated differently from
similarly situated individuals in an unprotected class.” Id. ‘To prove discriminatory purpose, a
plaintiff must show that “the decisionmaker...selected or reaffirmed a particular coutse of action at
least in part ‘because of, not merely ‘in spite off its adverse effects upon an identifiable group.”
Laguda v. City of Rabyway, 2016 WL 1029789 at *8-9 (D. N.J. 2016) (citing Pers. Adm’r of Massachusetts
v. Feeney, 442 U.S. 256, 279 (1979)) (Gnternal citations omitted).
42 U.S.C. §198] (a) states:
All persons within the jurisdiction of the United States shall
have the same right in every State and Territory to make and

enforce contracts, to sue, be patties, give evidence, and to the
full and equal benefit of all laws and proceedings for the

22
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 23 of 30

security of persons and property as is enjoyed by white

citizens, and shall be subject to like punishment, pains,

penalties, taxes, licenses, and exactions of every kind, and to

no other.
To state a prima facie case of discrimination, under §1981, a plaintiff must allege facts showing that:
(1) the plaintiff is a racial minority; (2) the defendant discriminated against the plaintiff; (3) the
defendant had an intent to discriminate on the basis of race; and (4) the discrimination concerned
one ot mote of the activities enumerated in the statute. Wilkams v. Penn. State Police Bureau of Liquor
Control, 108 F.Supp.2d 460, 472 (E.D.Pa.2000); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
as true, ‘to state a claim to relief that is plausible on its face.” Igba/, 556 U.S. at 678, 129 S.Ct. at
1949 (quoting Twombly, 550 U.S, at 570). “Threadbate recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Id.; Osei v. Temple Univ. of Commonwealth
Sys. of Higher Educ., 2011 WL 4549609, at *19 (E.D. Pa. Sept. 30, 2011), aff'd sub nom. Oser ». Temple
Univ. 518 F. App’x 86 (3d Cir. 2013). Here, the Amended Complaint fails to allege facts to support
a plausible claim of racial discrimination in connection with Pinkney’s arrest, including facts to make
out the first prong of discriminatory effect—that Pinkney was treated differently from similarly
situated individuals in an unprotected class. That Pinkney is African American and was arrested is
insufficient, standing alone, to show discriminatory effect. To present a successful claim for denial
of equal protection, a plaintiff must prove the existence of purposeful discrimination. Keenan v. City
of Phila, 983 F.2d 459 (3d Cir. 1992).

The Amended Complaint acknowledges that the witness described Happel’s attacker as an
African American male, and the facts alleged do not support that Officer Frum or any other

defendant considered race beyond it being one of the descriptive characteristics of the assailant.

Compare Hall v. Pennsylvania State Police, 570 F.2d 86, 91 (3d Cit. 1978) (examining a surveillance

23
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 24 of 30

ptogram that targeted exclusively African Americans entering a bank and did not present “a
situation where suspects are being sought on the basis of descriptions which include race as well as
other physical characteristics”). Further, the Amended Complaint acknowledges that Officer Frum
did not arbitrarily identify Pinkney as a suspect in the assault based simply upon his race conforming
to the description but, rather, based upon information that included an eyewitness’s identification.

Pinkney’s race discrimination claim appeats to be premised upon the fact that the police
atrested him, but did not arrest Shaw, a white male. The facts alleged in the Amended Complaint,
however, do not support that Shaw was “similarly situated” to Pinkney. Although the Amended
Complaint alleges that the police department’s ongoing investigation ultimately revealed grounds to
suspect that Shaw may have had some involvement in the assault upon Happel, it does not allege
facts to support that this suspicion ever rose to probable cause to arrest Shaw. The Amended
Complaint does not allege that Happel or any witness identified Shaw as the attacker. Given the
foregoing, the Amended Complaint has failed to allege plausible disparate treatment of Pinkney
relative to a similarly situated person outside of the protected class. Because the Amended
Complaint also fails to allege facts to support that Officer Frum acted with a discriminatory motive,
Count V of the Amended Complaint must be dismissed against him.

D. Unlawful Stop and Detention Claim (Count I) and Equal Protection and §1981 Claims
Against Sergeant Merchbaker (Count V)

Sergeant Merchbaker argues that Count I of the Amended Complaint should be dismissed
on two grounds—first, he is not a state actor and therefore not amenable to suit under §1983, and
second, the allegations of the Amended Complaint fail to support that he committed an unlawful
stop and detention under the Fourth Amendment. The Court finds that the Amended Complaint
adequately alleges facts to support an inference that Sergeant Merchbaker acted under color of state
law within the meaning of §1983 but agrees that the Amended Complaint is otherwise insufficient to

state a Fourth Amendment claim.

24
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 25 of 30

A private, nongovernmental defendant may, in some citcumstances, still act “under color of
any statute, ordinance, regulation, custom, or usage, of any State” within the meaning of §1983.
Dempsey, 2012 WL 1569826, at *6. The inquity is whether the defendant’s conduct is “fairly
atttibutable to the state.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937, 102 S.Ct. 2744, 73 L.Ad.2d
482 (1982). “A defendant’s conduct satisfies the color of state law if the conduct has been
‘traditionally the exclusive prerogative of the state.”” Dempsey, 2012 WL 1569826, at *6 (quoting
Rendell-Baker v. Kohn, 457 U.S. 830, 842, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982) (additional citations
and quotation marks omitted)).

“In the context of campus police, the Third Circuit has held that ‘the delegation of police
powers, a government function, to the campus police buttresses the conclusion that the campus
police act under color of state authority.” Id. (quoting Henderson v. Fisher, 631 F.2d 1115, 1118 3d
Cir.1980)). Here, the Amended Complaint does not allege that Sergeant Metchbaker or other
members of Allegheny’s public safety force were appointed and sworn as officers under 22 Pa.
Cons.Stat. § 501, which allows non-profit corporations to appoint their employees to exercise police
powers “in and upon, and in the immediate and adjacent vicinity of” their property. Nevertheless,
given the allegations regarding Sergeant Merchbaker’s involvement in the witness interview that
preceded Pinkney’s arrest and his accompanying of Officer Frum to remove Pinkney from his
classroom immediately prior to his arrest, the Coutt finds that the Amended Complaint supports a
plausible inference that Sergeant Merchbaker acted under color of state law.

This conclusion, however, does not end the inquiry. Indeed, the Court’s prior determination
that Officer Frum had probable cause to atrest Pinkney establishes that the assistance Sergeant
Metchbaker provided to Officer Frum in removing Pinkney from class also did not transgtess
constitutional boundaries. The Amended Complaint acknowledges that Officer Frum possessed a

facially valid arrest warrant at the time Sergeant Merchbaker assisted him in removing Pinkney from

25
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 26 of 30

the classroom. During oral argument, Pinkney’s counsel argued that Sergeant Merchbaker and
Officer Frum had options for taking Pinkney into custody without “perp walking” him out of his
philosophy class. Although the Coutt tends to agree with this observation, it cannot be said that the
chosen coutse of action violated the Fourth Amendment. Further, to the extent Sergeant
Merchbaker acted under color of state law as alleged in the Amended Complaint, he is entitled to
qualified immunity under the same principles discussed regarding Officer Frum. See Obz/o, 2003 WL
1809471, at *18 (holding that even if probable did not exist for university security officers’ arrest of
student, they were still entitled to qualified immunity because their belief that probable cause existed
was objectively reasonable). Because Sergeant Metchbaker’s alleged stop and brief detention of
Pinkney prior to Officer Frum’s execution of the atrest warrant did not violate the Fourth
Amendment and, in any event, was objectively reasonable, Count I of the Amended Complaint must
be dismissed with prejudice for failure to state a claim and, alternatively, based upon Sergeant
Merchbaket’s entitlement to qualified immunity.

As for Pinkney’s equal protection and §1981 claims against Sergeant Merchbaker, these
suffer from the same pleading and legal deficiencies as the claims against Officer Frum. See supra,
Section IV(B). Because the Amended Complaint fails to allege plausible disparate treatment of
Pinkney by Sergeant Merchbaker relative to a similarly situated person outside of the protected class
ot other facts to support an inference that he acted with a discriminatory motive, Count V of the
Amended Complaint against him must be dismissed with prejudice.

E. Supervisory Liability Claims Against Allegheny and Sergeant Merchbaker (Count V1)

Pinkney’s supervisory and municipal liability claims against Allegheny and Merchbaker also
fail based upon the same deficiencies previously identified in these claims against Meadville and
Chief Tautin. Pinkney has not alleged any facts to support the existence of a policy or custom of
Allegheny that directly caused the violation of his rights under the Constitution or other federal law.

26
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 27 of 30

Likewise, the facts alleged do not support any basis for imposing supervisory liability upon
Allegheny or Sergeant Metchbaker. The Amended Complaint’s conclusory allegations that they
maintained deliberately indifferent policies and customs regarding the actions of campus secutity
personnel and failed to properly train and supervise theit personnel are inadequate to support either
theory of liability. See Dunne, 2011 WL 2269963, at *12. Accordingly, Count VI of the Amended

Complaint against Allegheny and Sergeant Merchbaker must also be dismissed with prejudice.

F, 14° Amendment Deprivation of Personal Property Claim Against Meadville (Count XU,
incorrectly designated as Count X)

At Count XII, Pinkney asserts a claim for conversion against Meadville based upon its
refusal to return the ring seized from his dormitory room pursuant to a search warrant. ECF No.
50, 7 183-189. The Amended Complaint is unclear whether Pinkney asserts this claim pursuant to
the 14° Amendment or as one of the state law claims his Amended Complaint presents pursuant to
this Court’s supplemental jurisdiction. Id. at J 1. To the extent presented as a constitutional claim, it
will be dismissed.’ To the extent presented as a claim under Pennsylvania state law, the Court will
decline to exercise supplemental jurisdiction.

Any claim in this case alleging deprivation of property under the Fourteenth Amendment
fails because Pinkney had an adequate remedy at state law. See eg, Tate v. Neal, 1996 WL 131943
(E.D. Pa. 1996) (dismissing the complaint on screening because the plaintiff had an adequate post-
deprivation remedy to address his claim that the undercover officer seized his property and failed to
return it). The Supreme Court of the United States has held that neither negligent nor intentional

deprivations of property violate the Due Process Clause if there is a meaningful post-deprivation

 

® Nor does this claim state a claim under § 1983 for a Fourth Amendment violation. The retention of seized property
may violate the Fourth Amendment only if the Government is unable to establish probable cause for the initial seizure.
See Krimstock v. Kelly, 306 F.3d 40 (2d Cir, 2002), cert, denied, 539 U.S. 969 (2003). However, in this case, the legality of the
initial seizure of the ring is not at issue as it was based on a validly obtained search warrant.

27
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 28 of 30

remedy for the loss. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527,
530 (1981). Here, Pinkney had an adequate remedy under state law. Pennsylvania Rule of Criminal
Procedure 588 permits “a person agegtieved by a search and seizure” to file a motion for return of
ptoperty “in the court of common pleas for the judicial district in which the property was seized.”
Pa. R Crim. P. 588.” Federal courts have recognized this rule and similar rules as complying with
due process because they provide adequate post-deprivation remedies. See, ¢.g., Welsch v. Township Of
Upper Darby, 2008 WL 3919354 (E.D. Pa. Aug. 26, 2008); Potts v. City of Phila., 224 F.Supp.2d 919,
938 (E.D. Pa. 2002) (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“an unauthorized intentional
deprivation of property by a state employee does not constitute a violation of the procedural
requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post-
deprivation remedy for the loss is available”); Taylor v. Naylor, 2006 WL 1134940, at * 3-4 (W.D. Pa.
Apr.26, 2006) (finding Pa. R. Crim. P. 588, replevin, and conversion statutes adequate post-
deprivation remedies for detained and eventually destroyed personal property). While noting the
availability of state law remedies for the deprivation of Pinkney’s personal property, the Court takes
no position regarding the merits of any claim Pinkney may pursue based upon those remedies.
Accordingly, Pinkney’s 14° Amendment deprivation of personal property claim is dismissed with

ptejudice. His state law conversion and any related claims are dismissed without prejudice.
G. Remaining State Law Claims

Having dismissed all of Pinkney’s federal claims, the Court declines to exercise supplemental
jurisdiction over his state law claims. A district court may decline to exercise supplemental

jurisdiction over state law claims if “the district court has dismissed all claims over which it has

 

9 The Rule is applicable to civil cases as well. Rule 588’s broad language addresses all “aggrieved by a seizure.” It does
not limit the recourse to only those involved in a criminal matter. Further, Pennsylvania has recognized Rule 588
ptoceedings as civil in form, but “quasi-criminal in character.” Commonwealth v. Howard, 931 A.2d 129, 131 (Pa. Cmwlth.
2007),

28
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 29 of 30

original jurisdiction.” 28 U.S.C. § 1367(c). The Court of Appeals for the Third Circuit has
instructed, however, “where the claim over which the district court has original jurisdiction is
dismissed before trial, the district court must decline to decide the pendent state claims unless
considerations of judicial economy, convenience, and fairness to the parties provide an affirmative
justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (quoting Borough of West
Mifilin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)) (emphasis in original). No such considerations

weigh in favor of this Court continuing to exercise supplemental jurisdiction in this case.
V. Conclusion
For the foregoing reasons, it is hereby ORDERED that:

a. The motion to dismiss [ECF No. 55] filed on behalf of Defendants Meadville,
Pennsylvania, Michael J. Tautin and Jared Frum is GRANTED as to Counts II-VI of the
Amended Complaint, and all federal law claims asserted under these Counts are hereby
DISMISSED WITH PREJUDICE. ‘The claims asserted against Defendants Meadville,
Pennsylvania, Tautin and Frum under Counts VII and XI of the Amended Complaint
are hereby DISMISSED WITHOUT PREJUDICE. To the extent that Count XII
(erroneously designated as a second Count X) of the Amended Complaint asserts a claim
against Meadville, Pennsylvania based upon the Fourteenth Amendment to the United
States Constitution, it is hereby DISMISSED WITH PREJUDICE. To the extent
Count XII asserts a claim under state law, it is hereby DISMISSED WITHOUT
PREJUDICE;

b. The motion to dismiss [ECF No. 59] filed on behalf of Defendants Allegheny College
and William Merchbaker is GRANTED as to Counts I, V, and VI of the Amended

Complaint, and all federal law claims asserted under these Counts are hereby

29
Case 1:19-cv-00167-RAL Document 70 Filed 04/03/20 Page 30 of 30

DISMISSED WITH PREJUDICE. The claims asserted against Defendants Allegheny
College and Merchbaker under Counts VII and XI of the Amended Complaint are
hereby DISMISSED WITHOUT PREJUDICE;

c. The motion to dismiss [ECF No. 53] filed on behalf of Defendant Paula DiGiacomo is
DISMISSED WITHOUT PREJUDICE, as are Counts VII, X and XI of the Amended
Complaint against Defendant DiGiacomo, the Court having declined to exercise
supplemental jurisdiction of such state law claims; and

d. The motion to dismiss [ECF No. 57] filed on behalf of Defendants Meadville Tribune,
Community Newspaper Holding, Inc. and Keith Gushard is DISMISSED WITHOUT
PREJUDICE, as are Counts VII, [X and XI of the Amended Complaint against
Defendants Meadville Tribune, Community Newspaper Holding, Inc. and Gushard, the

Court having declined to exercise supplemental jurisdiction of such state law claims.

It is so ordered.

ean PNET EL COUN
ee a

co on
Ane! Ce DZD tt

RICHARD A. LANZILLO
UNITED STATES MAGISTRATE JUDGE

Entered this 3“ day of April, 2020

30
